Citation Nr: 1748110	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO. 16-52 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), prior to October 19, 2016. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1956 to August 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. Jurisdiction has since been transferred to the RO in Oakland, California.

When a Veteran files a claim for a TDIU, entitlement to special monthly compensation (SMC) has been found to be an inferable issue. Akles v. Derwinski, 1 Vet. App. 118 (1991). However, as of October 19, 2016, the Veteran is already in receipt of SMC at the housebound rate. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Brie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30. There is no lay or medical evidence the Veteran's disabilities result in loss of use of a limb, blindness, or deafness. As such, the Board will not infer any further issues of entitlement to SMC at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has been awarded service connection for asbestosis (rated 30 percent disabling prior to October 19, 2016); and major depressive disorder associated with asbestosis (rated 50 percent disabling prior to October 19, 2016). His combined rating was 70 percent prior to October 19, 2016. 

2. For the period prior to October 19, 2016, the Veteran's service-connected disabilities prevented him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

For the period prior to October 19, 2016, the criteria for TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340 (a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16 (a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b). The Board does not have the authority to assign an extraschedular total disability rating based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

At the outset, the Board notes that the Veteran has, throughout the appellate period, been in receipt of service connection for at least one disability rated 40 percent or more, with a total combined rating of at least 70 percent. At the time the Veteran filed his claim for TDIU in September 10, 2013, service connection was in effect for asbestosis, rated at 30 percent, and major depressive disorder associated with asbestosis, rated at 50 percent, for a total combined rating of 70 percent. As he meets the minimum percentage requirements under 38 C.F.R. § 4.16(a), the remaining question is whether his service-connected disabilities rendered him unemployable prior to October 19, 2016.

After a review of the record, the Board finds the Veteran's major depressive disorder and asbestosis prevented him from obtaining and maintaining substantial gainful employment. For instance, in the May 2014 VA mental examination, the Veteran complained of intermittent problems with dizziness, stress incontinence, irritability, crying episodes, and memory disturbances. The Veteran stated that he would go shopping with his wife as he had some memory difficulties. On examination, the Veteran exhibited mild to moderate depressed mood. His long-term memory appeared functional, but his short-term memory was poor. The Veteran indeed had mild memory disturbance. The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity. Specifically, the examiner opined the Veteran was limited to understanding, remembering, and carrying out simple directions in familiar settings. The examiner further opined the Veteran could probably function adequately in low stress job settings, not requiring public contact, but that the Veteran's ability to maintain consistent work attendance and performance was likely to be at least moderately limited. 

As for the Veteran's asbestosis, the evidence of record shows that the Veteran had moderate dyspnea which caused severe fatigue that would limit the Veteran's ability to obtain and maintain substantially gainful employment. For instance, in the May 2014 VA examination, the examiner opined that the Veteran was limited to sedentary and light jobs as his moderate dyspnea would cause severe fatigue that would limit the Veteran's exertional ability. 

The Board assigns great probative value to the VA examiners' opinions as they are consistent with, and supported by, the evidence of record. For instance, the treatment records show that the Veteran consistently reported deficiencies in his ability to remember and focus. In addition, he reported being angry and having crying episodes. On examination, the Veteran exhibited depressed and tired affect, rough mood, and monotone speech. Even at the July 2017 hearing, the Veteran testified that he did not seek other employment as he was physically and mentally unable to perform the tasks needed for a job throughout the period in question. The Board finds the Veteran's ability to maintain consistent work attendance, pace, and performance-coupled with the fact that he has severe fatigue from asbestosis-precluded the Veteran from finding and maintaining substantially gainful employment prior to October 19, 2016.  

The Board has also considered the Veteran's level of education, special training, and previous work experience. The Board notes that the Veteran has a high school education and did not attend college. The Veteran was a railroad repair carman from October 1970 to November 1999, when he retired. At the July 2017 hearing, the Veteran testified that he had a couple of job offers after his retirement but that he did not pursue any of the offers because he did not believe he was able to engage in the work. The Veteran stated that his inability to work was due to his service-connected depression and asbestosis. Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted as of September 10, 2013, the date his claim for TDIU was received.

In sum, the Board finds that the Veteran's service-connected disabilities prevented him from obtaining and retaining substantially gainful employment throughout the period on appeal. Thus, a total disability rating is warranted prior to October 19, 2016. 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to TDIU prior to October 19, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


